Exceptions overruled. This is an action of tort for personal injuries. A jury returned verdicts for the defendants. The questions are whether the trial judge erred in denying the plaintiff’s motion for a new trial and in denying five of the plaintiff’s six requests for rulings filed in connection with his motion for a new trial. An examination of the record reveals no basis whatever for the plaintiff’s contention that the judge “abused his discretion” in denying the motion for a new trial. The denial of the requests for rulings is so obviously correct that no comment is required.